Per Curiam.
The complaint, in this a personal injury action, alleged that plaintiff, employed in defendant’s lumber camp, was injured by an ax used by another servant of defendant flying off its handle and cutting plaintiff severely in the knee. It is alleged that the injury was caused by defendant’s negligence in failing to provide plaintiff’s fellow servant with an ax having a suitable handle, and instead thereof providing such servant with an “ax whose handle was old, weak, cracked, and worn out, so that it was in great danger of breaking, and the said ax was in great danger of flying off from the broken handle when the said ax and handle were used in an ordinary manner by the said fellow servant; all of which facts were well known to the defendant but unknown to the plaintiff.” A demurrer to the complaint was overruled, and defendant appeals.
*528The appellant’s contention is that the master owed plaintiff, h!s servant, no duty of inspecting tools so simple and well understood as an ax; and if the ax handle was defective, the proximate cause of plaintiff’s injury was the negligence of his fellow servant in failing to see the defect. The master’s duty is to exercise ordinary care in providing his servants with reasonably safe instrumentalities to work with. If the master knowingly furnishes defective instrumentalities or tools to a servant, and such instrumentalities or tools while being carefully used by such servant break because of such known defect, and cause an injury to a fellow servant ignorant of the fact that defective instrumentalities or tools were furnished, it is plain that an action lies in favor of the injured servant. It matters not how simple the construction of the tool. The duty of inspecting simple tools which by use may become defective is not involved in this appeal.
The appeal is without merit, and the order is affirmed.